DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-31, in the reply filed on 05/12/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-37 and 39-45 are pending in this US patent application. Claims 32-37 and 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2021.
Claims 1-31 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 04/17/2019, 06/12/2019, and 05/12/2021 have been received and considered.

Claim Objections
Claim 11 is objected to because of the following informalities:

Claim 11 recites that the concentration of the cells in the aqueous medium is “105 to 109 cells per mL”. This limitation should read “105 to 109 cells per mL”, as indicated by the instant specification (see, for example, page 9; the Examiner notes that every cell concentration recited in the instant specification indicates that 100000-1000000000 cells should be present per mL of medium, not 105-109 cells/mL). 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-11, 16, 19-20, 22, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duarte Campos et al., Biofabrication 5: 015003 (2013; cited on the IDS filed 04/17/2019).

Duarte Campos teaches the mixture of cell suspensions and agarose gel in a syringe. Droplets of the mixture were printed sequentially onto the bottom of a plate 7 cells/mL that was printed (page 3, left column, paragraph 4, to right column, paragraph 2; reads on claims 1-2, 6, 8-11, and 28; the Examiner notes that agarose gel is “a hydrogel compound”; because two different cell types were used in the droplets, each cell was “selected from two…different types of biological cells”, and the droplets each contained multiple cells; the Examiner notes that the claims do not require the presence of cells of two different types in a single droplet, merely that cells “selected from two or more different types” be present in the single droplet). After the printing process, the fluorocarbon was replaced by a cell culture medium (page 3, left column, paragraph 3; reads on claim 31). The cells in the printed droplets were cultured and produced extracellular matrix proteins, including collagen (page 5, left column, paragraph 2, to right column, paragraph 1; reads on claims 5 and 30). The printed droplets formed hydrogels (see, for example, Figures 2a and 2b; reads on claim 29).
The printing apparatus comprised a motorized robotic stage that enabled micrometer precision positioning and dispensing of the droplets through the syringe into the fluorocarbon-filled plate (page 2, Figure 1; page 3, left column, paragraph 2; reads on claims 19 and 22; the Examiner notes that the syringe constitutes a “droplet generator”, that the motorized robotic stage constitutes a “control unit which is adapted 
As such, claims 1-2, 5-6, 8-11, 16, 19-20, 22, and 28-31 are anticipated by Duarte Campos and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-11, 16-20, 22, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Duarte Campos et al., Biofabrication 5: 015003 (2013).

As discussed above, claims 1-2, 5-6, 8-11, 16, 19-20, 22, and 28-31 are anticipated by Duarte Campos. However, Duarte Campos does not anticipate the droplet volume of claim 17 or the number of droplets of claim 18.

Duarte Campos teaches that their printing experiments used a droplet volume of 116 nL but that the minimal dispensing volume of the printer was 15 nL droplets (page 3, left column, paragraph 2; cf. claim 17).

i.e., number of droplets dispensed) as recited in instant claims 17-18, the instantly recited volumes and numbers would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal volumes for the droplets because the volume of a cell suspension with a particular concentration of cells is an art-recognized, result-effective variable known to affect the size of the droplet and the number of cells contained therein, which would have been optimized in the art to provide droplets with the desired size and number of cells. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made that the number of droplets dispensed would affect the size of the resulting hydrogel object made of the droplets. As such, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal numbers of droplets to dispense to make hydrogel objects because the number of droplets dispensed is an art-recognized, result-effective variable known to affect the size of the resulting hydrogel object, which would have been optimized in the art to provide a hydrogel with the desired size.
.

Claims 1-11, 16-20, 22, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Duarte Campos et al., Biofabrication 5: 015003 (2013), in view of Sotiropoulou et al., Stem Cells 24: 462-471 (2006).

As discussed above, claims 1-2, 5-6, 8-11, 16-20, 22, and 28-31 are rendered obvious by Duarte Campos. In addition, Duarte Campos teaches that the cell-agarose gel composition that was printed contained 1.5% agarose, which converts to 15 mg/mL agarose, and that one half of the composition comprised the cell-culture medium suspension (page 3, right column, paragraph 2; cf. parts (a) and (b) of claim 7). However, Duarte Campos does not teach the culture medium concentration recited in claim 7 or the presence of a dipeptide in the medium as recited in claims 3-4 and 7.

Sotiropoulou teaches the optimal culture conditions for human bone marrow MSCs (see entire document, including page 463, left column, paragraphs 4-5). The optimal medium contained Glutamax, an alanyl-glutamine dipeptide, instead of free glutamine. Greater proliferation in media with Glutamax has been observed in various cell types and has been attributed to the greater stability of the dipeptide in contrast to glutamine, which is chemically unstable (page 469, right column, paragraph 3; cf. claims 3-4 and 7).


Duarte Campos and Sotiropoulou do not teach the specific concentrations of dipeptide and culture medium recited in instant claim 7. However, the instantly recited concentrations would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and 
Therefore, claims 1-11, 16-20, 22, and 28-31 are rendered obvious by Duarte Campos in view of Sotiropoulou and are rejected under 35 U.S.C. 103.

Claims 1-2, 12-15, 18-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2014/087175 filed by Bayley et al., published 06/12/2014.

Bayley teaches processes for forming a droplet assembly (see entire document, including page 1, lines 32-34). The droplet assemblies may contain living cells within the droplets (page 2, lines 15-19; cf. claim 1). The apparatus for producing the droplet assembly contains a droplet generator, a container that is moveable relative to the droplet generator, and a control unit adapted to control the dispensing of droplets from 
The aqueous medium may comprise a hydrogel, such as agarose (page 11, lines 21-25; cf. claims 1-2). The number of droplets may be on the order of millions (page 13, lines 22-33; cf. claim 18; the Examiner notes that forming millions of droplets would intrinsically require more than 100 individual droplet dispensing steps). Typically, the droplet generator is a piezoelectric transducer for dispensing droplets (page 15, lines 7-9; cf. claim 21). The amphipathic molecules may be lipids (page 21, lines 12-13; cf. claim 15). In some embodiments, the hydrophobic medium comprises a mixture of a hydrocarbon and a silicone oil in a ratio from 0.5:1 to 5:1 (page 30, lines 1-15; cf. claims 12-13). The bulk hydrophobic medium may also comprise membrane proteins, such as pumps, channels, and/or pores (page 31, lines 20-25). Droplets can exchange chemical species with each other through membrane proteins incorporated in the bilayer between the droplets (page 32, lines 17-18; cf. claim 27; the Examiner notes that the pumps, channels, and pores described are intrinsically transmembrane proteins).

However, Bayley does not explicitly teach a method of extruding a plurality of droplets of a medium comprising agarose, water, and cells using a piezoelectric transducer into a bulk hydrophobic medium comprising 1) silicone oil and hydrocarbon in particular ratios, 2) amphipathic molecules, such as lipids, and 3) membrane proteins such as channels or pores, wherein the amphipathic molecules form bilayers at the interfaces between the droplets.

While Bayley does not explicitly teach a method of extruding a plurality of droplets of a medium comprising agarose, water, and cells using a piezoelectric transducer into a bulk hydrophobic medium comprising 1) silicone oil and hydrocarbon in particular ratios, 2) amphipathic molecules, such as lipids, and 3) membrane proteins such as channels or pores, wherein the amphipathic molecules form bilayers at the interfaces between the droplets, it would have been obvious to one of ordinary skill in the art to do so because Bayley teaches 1) extruding a plurality of droplets into a bulk hydrophobic medium via a piezoelectric transducer to produce a droplet assembly, 2) that the hydrophobic medium can contain amphipathic molecules, such as lipids, that form bilayers at the interfaces between the droplets, 3) that the droplets can be agarose hydrogels, 4) that the droplets can contain cells, 5) that the hydrophobic medium can comprise silicone oil and hydrocarbons in particular ratios, and 6) that the hydrophobic medium can comprise transmembrane proteins that become incorporated into the bilayers. One of ordinary skill in the art would have a reasonable expectation that forming the droplets of Bayley from a composition comprising agarose, water, and cells via a piezoelectric transducer into a bulk hydrophobic medium comprising silicone oil, hydrocarbons, lipids, and transmembrane proteins would successfully result in the production of a droplet assembly in which lipid bilayers containing transmembrane proteins form at the interfaces between the droplets.
Therefore, claims 1-2, 12-15, 18-19, and 21-27 are rendered obvious by Bayley and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 6, 12-14, 17, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13, and 25 of copending Application No. 16/081305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘305 discuss disposing an aqueous composition comprising hydrogel compounds into a hydrophobic medium (‘305 claim 1; cf. instant claim 1). The hydrogel comprises one or more biological cells and a culture medium (‘305 claims 2-4; cf. instant claims 1 and 6). The hydrogel comprises a droplet assembly (‘305 claim 5; cf. instant claim 1). The droplet volume is 0.001-100 nL (‘305 claim 9; cf. instant claim 17). The hydrogel comprises a polysaccharide (‘305 claim 10; cf. instant claim 2). The hydrophobic medium comprises hydrocarbon and silicone oil in the instantly recited ratios (‘305 claims 11-12; cf. instant claims 12-13) and amphipathic compounds (‘305 claim 13; cf. instant claim 14). The biological cells in the hydrogel are cultured (‘305 claim 25; cf. instant claim 30). As such, claims 1-2, 6, 12-14, 17, and 30 are ‘rendered .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/30/2021